The plaintiffs petition for certification for appeal from the Appellate Court, 38 Conn. App. 360 (AC 13338), is granted, limited to the following issues:
“1. Did the Appellate Court correctly conclude that the second amended complaint did not allege a willful violation of General Statutes § 19a-583 (a)?
“2. Did the Appellate Court properly decide that the plaintiffs negligence, negligent infliction of emotional distress and Connecticut Unfair Trade Practices Act counts had been properly stricken?”